In a family offense proceeding pursuant to Family Court Act article 8, Augusto Tito Blanco appeals from an order of fact-finding and disposition of the Family Court, Orange County (Bivona, J.), dated August 1, 2012, which, after a hearing, found that he had committed the family offense of harassment in the second degree and directed him to comply with the conditions set forth in an order of protection of the same court dated July 19, 2012.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the hearing court” (Matter of Creighton v Whitmore, 71 AD3d 1141, 1141 [2010]; see Family Ct Act §§ 812, 832; Matter of Smith v Amedee, 101 AD3d 1033 [2012]), “and that court’s determination regarding the credibility of witnesses is entitled to considerable deference on appeal” (Matter of Cruz v Rodriguez, 96 AD3d 838, 838 [2012]; see Matter of Smith v Amedee, 101 AD3d at 1033). Contrary to the appellant’s contention, a fair preponderance of the credible evidence supported the Family Court’s determination that he committed acts which constituted the family offense of harassment in the second degree (see Penal Law § 240.26 [1]; Family Ct Act § 812 [1]; Matter of Smith v Amedee, 101 AD3d at 1033). Rivera, J.P., Leventhal, Sgroi and Cohen, JJ., concur.